331 F.2d 303
Pearl CARROLL, Administratrix of the Estate of Ben V. Carroll, Deceased, Plaintiff-Appellant,v.Mabel MAYWOOD and Albert Maywood, Defendants-Appellees.
No. 15528.
United States Court of Appeals Sixth Circuit.
April 30, 1964.

Robert L. Milby, London, Ky., for appellant, Hamm, Taylor & Milby, London, Ky., on the brief.
Lohren Martin, Corbin, Ky., for appellees, Sutton & Martin, Corbin, Ky., on the brief.
Before WEICK, Chief Judge, and MILLER and CECIL, Circuit Judges.
PER CURIAM.


1
Although three questions were presented in this appeal, they all related to the action of the trial judge in denying motions for a directed verdict and for judgment notwithstanding the verdict.


2
There was a head-on collision of two automobiles proceeding in opposite directions on a hill. One of them was on the wrong side of the road. Mrs. Maywood testified that she was driving on her own side of the road and the other automobile came around the curve right at her and at no time did she cross the center line of the road. There were some discrepancies between her pre-trial deposition and her testimony at the trial. She did not specifically deny testimony of witnesses concerning admissions against interest claimed to have been made by her immediately after the accident. Her physician testified, however, that she had suffered a mild concussion as a result of the accident and was disoriented and confused. There was some question in his mind whether she could have made a rational statement as to the cause of the accident for several days.


3
It was the province of the jury and not the court to pass upon the credibility of Mrs. Maywood. In so doing, the jury undoubtedly considered the alleged discrepancies in her testimony which were pointed out here. The jury could take into account any admissions against interest made by Mrs. Maywood and the surrounding facts and circumstances under which they were made including her injury as testified to by the physician.


4
We think there was substantial evidence in the record to support the verdict. The District Court was correct in denying the motions for directed verdict and for judgment notwithstanding the verdict.


5
Judgment affirmed.